UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4599


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD LAVERNE JOHNS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:15-cr-00024-MSD-LRL-1)


Submitted:   August 2, 2016                 Decided:   August 9, 2016


Before TRAXLER and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, PC, Virginia Beach, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Darryl J. Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald Laverne Johns, Jr., pleaded guilty, pursuant to a

conditional guilty plea, Fed. R. Crim. P. 11(a)(2), to possession

of cocaine base with intent to distribute, in violation of 21

U.S.C. § 841(a)(1) (2012), and being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (2012).       Johns

preserved his right to appeal the district court’s denial of his

motion to suppress evidence obtained during a search of his car

and during searches, pursuant to warrants, of two residences.   He

now presents that issue on appeal.    We affirm.

     When reviewing a district court’s ruling on a motion to

suppress, we review factual findings for clear error and legal

determinations de novo, construing the evidence in the light most

favorable to the prevailing party.     United States v. Lull, ___

F.3d, ___, ___, No. 15-4216, 2016 WL 3006286, at *4 (4th Cir. May

25, 2016).

     “Temporary detention of individuals during the stop of an

automobile by the police, even if only for a brief period and for

a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the

meaning of [the Fourth Amendment].”    Whren v. United States, 517

U.S. 806, 809-10 (1996).    “As a result, such a stop must be

justified by probable cause or a reasonable suspicion, based on

specific and articulable facts, of unlawful conduct.”       United

States v. Williams, 740 F.3d 308, 312 (4th Cir. 2014) (internal

                                2
quotation marks omitted).     “When an officer observes a traffic

offense — however minor — he has probable cause to stop the driver

of the vehicle.”      Id. (internal quotation marks omitted).    In

addition, when there is probable cause, police are authorized to

arrest a person committing “even a very minor criminal offense”

without violating the Fourth Amendment.     Atwater v. City of Lago

Vista, 532 U.S. 318, 354 (2001).      Furthermore, when a person is

arrested in a traffic stop, police may conduct an inventory search

of that person’s car, which is “merely an incidental administrative

step following arrest and preceding incarceration” that does not

require a warrant.    United States v. Banks, 482 F.3d 733, 738-39

(4th Cir. 2007) (internal quotation marks omitted).

     Johns contends that the traffic stop was illegal because it

was pretextual.      However, according to uncontroverted evidence

introduced at the suppression hearing, Johns was straddling two

lanes and driving erratically, in violation of Virginia state law.

And regardless of the officer’s subjective intent, the stop was

lawful because the police objectively had probable cause to stop

the car after observing Johns’ erratic driving.   See Williams, 740

F.3d at 312.    Because the traffic stop was lawful, the arrest was

lawful, and because the arrest was lawful, the inventory search

was lawful.     Thus, we conclude the district court did not err in

denying Johns’ motion to suppress evidence seized during the

traffic stop.

                                  3
     As to the residence searches, Johns argues that he is entitled

to a hearing under Franks v. Delaware, 438 U.S. 154 (1978), to

determine the veracity of the affidavits supporting the search

warrants.

     “An    accused   is   generally   not    entitled   to    challenge    the

veracity of a facially valid search warrant affidavit.”                  United

States v. Allen, 631 F.3d 164, 171 (4th Cir. 2011).              An exception

is made for those who can meet the two-pronged test first announced

in Franks.    Under that test, in order to secure a Franks hearing,

“the accused must make a substantial preliminary showing that false

statements were either knowingly or recklessly included in an

affidavit supporting a search warrant and that, without those false

statements,    the    affidavit   cannot     support     a    probable   cause

finding.”    Allen, 631 F.3d at 171.       “Probable cause” does not have

a precise definition, but it “plainly exists where the known facts

and circumstances are sufficient to warrant a person of reasonable

prudence in the belief that contraband or evidence of a crime will

be found.”    Id. at 172 (alterations and internal quotation marks

omitted).

     We conclude that there is no evidence to suggest the affiant

falsely or recklessly made his statements that he personally saw

Johns go to and from the Virginia Beach and Hampton residences

within the preceding six months.           Moreover, our review convinces

us that probable cause supported the issuance of both warrants

                                       4
even without the challenged statements.       Consequently, we conclude

the district court did not err in denying Johns’ motion to suppress

evidence seized from the Virginia Beach and Hampton residences.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    5